DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiver” in claims 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rhoads (US 20140285634 A1).

Regarding claim 13, Rhoads discloses a terminal ([0036] cloud-based processor system) comprising: 
a receiver configured to receive from a distribution apparatus ([0036] receives a first stream of scene-related data including video imagery captured by a first camera-equipped system): 
a first point cloud indicating three-dimensional (3D) positions of a first object in a 3D space at a first timing ([0036], This first stream depicts a group of one or more persons from a first viewpoint location. Desirably, this first stream is accompanied by time-based information, such as GPS-synchronized time codes.); and 
difference information indicating a difference between the first point cloud and a second point cloud ( [0037] The cloud-based processor system similarly receives a second stream of scene-related data, captured by a second camera-equipped system, depicting the same group, but from a second, different, viewpoint location.), 
the second point cloud indicating 3D positions of the first object in the 3D space at a second timing different from the first timing ([0040] The position of a camera system can be defined either in absolute terms, or relative to some local reference--such as relative to another contributing camera system); and 
a processor coupled to the receiver, the processor being configured to generate the second point cloud based on the first point cloud and the difference information ([0043] FIGS. 17A and 17B are time-spaced frames from a single video feed, showing that the person has moved a leg. The movement is of a character that the cloud service may decide can be represented with the original four meshes, simply by updating the mesh corresponding to the person (and updating the draped pixels). Alternatively, the service may decide the movement is best handled by spawning a new mesh--for the leg, so that its movement in the model can be reflected while keeping the mesh corresponding to the rest of the body static.)

Regarding claim 14, Rhoads discloses a receiving method performed by a terminal l ([0036] cloud-based processor system), the receiving method comprising: 
receiving from a distribution apparatus ([0036] receives a first stream of scene-related data including video imagery captured by a first camera-equipped system): 
a first point cloud indicating three-dimensional (3D) positions of a first object in a 3D space at a first timing ([0036], This first stream depicts a group of one or more persons from a first viewpoint location. Desirably, this first stream is accompanied by time-based information, such as GPS-synchronized time codes.); and 
difference information indicating a difference between the first point cloud and a second point cloud ( [0037] The cloud-based processor system similarly receives a second stream of scene-related data, captured by a second camera-equipped system, depicting the same group, but from a second, different, viewpoint location.), 
the second point cloud indicating 3D positions of the first object in the 3D space at a second timing different from the first timing ([0040] The position of a camera system can be defined either in absolute terms, or relative to some local reference--such as relative to another contributing camera system); and 
generating the second point cloud based on the first point cloud and the difference information ([0043] FIGS. 17A and 17B are time-spaced frames from a single video feed, showing that the person has moved a leg. The movement is of a character that the cloud service may decide can be represented with the original four meshes, simply by updating the mesh corresponding to the person (and updating the draped pixels). Alternatively, the service may decide the movement is best handled by spawning a new mesh--for the leg, so that its movement in the model can be reflected while keeping the mesh corresponding to the rest of the body static.).

Regarding claim 15, Rhoads discloses a distribution apparatus ([0320] role may be distributed among the data collecting devices themselves, e.g., in a peer-to-peer network) comprising: 
a processor configured to generate difference information indicating a difference between a first point cloud and a second point cloud ([0050] temporal synchrony between different image feeds can be discerned by shared features in the data streams, e.g., the instant when a person blinked, etc.), 
the first point cloud indicating three-dimensional (3D) positions of a first object in a 3D space at a first timing ([0036], This first stream depicts a group of one or more persons from a first viewpoint location. Desirably, this first stream is accompanied by time-based information, such as GPS-synchronized time codes.), 
the second point cloud indicating 3D positions of the first object in the 3D space at a second timing different from the first timing ([0040] The position of a camera system can be defined either in absolute terms, or relative to some local reference--such as relative to another contributing camera system); and 
a distributor coupled to the processor, the distributor being configured to distribute the first point cloud and the difference information to a terminal ([0053] One role is the coordination of the incoming data streams, and generation of a corresponding model. The second role is rendering requested image products, and delivering them to requesting users. (Each user may specify a desired viewpoint location, a desired type of image product such as video or still imagery, particular options concerning the rendering--such as photorealistic or otherwise, occlusion-free, etc.)).

Regarding claim 16, Rhoads discloses a distributing method performed by a distribution apparatus ([0320] role may be distributed among the data collecting devices themselves, e.g., in a peer-to-peer network), the distributing method comprising: 
generating difference information indicating a difference between a first point cloud and a second point cloud ([0050] temporal synchrony between different image feeds can be discerned by shared features in the data streams, e.g., the instant when a person blinked, etc.),
the first point cloud indicating three-dimensional (3D) positions of a first object in a 3D space at a first timing ([0036], This first stream depicts a group of one or more persons from a first viewpoint location. Desirably, this first stream is accompanied by time-based information, such as GPS-synchronized time codes.), 
the second point cloud indicating 3D positions of the first object in the 3D space at a second timing different from the first timing ([0040] The position of a camera system can be defined either in absolute terms, or relative to some local reference--such as relative to another contributing camera system); and 
distributing the first point cloud and the difference information to a terminal ([0053] One role is the coordination of the incoming data streams, and generation of a corresponding model. The second role is rendering requested image products, and delivering them to requesting users. (Each user may specify a desired viewpoint location, a desired type of image product such as video or still imagery, particular options concerning the rendering--such as photorealistic or otherwise, occlusion-free, etc.)).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chang et al (US 20150248917 A1)
Lamboray et al (US 20050117019 A1).

	
                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619